DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on July 21, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 8 and 15 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht (US 2018/0089769 A1) in view of Musk (US 2021/0374885 A1), further in view of Suthar (US 2004/0158494 A).

Claim 1
Litch discloses the following limitations:

A method for a contactless order and fulfillment experience in a retail establishment, the method comprising:

via an off-site server; (see at least paragraph 0015-tab generator 110 can be processed on a server, in a cloud or one of the POS devices 130 and 0048-the device that executes the tab manager is a cloud computing environment).
receiving an order from the guest device associated with the guest device, (see at least paragraphs 0015-0021, 0061 and 0067-the tab generator is the transaction generator).
the order including one or more initial items from a menu; receiving initial  instructions for the one or more initial items from the guest device; (see at least paragraphs 0027, 0030, 0040 and 0061).
adding the one or more initial items to the electronic order ticket; (see at least abstract, paragraphs 0027, 0030 and 0040).
upon arrival of the guest at the retail establishment, receiving additions to the order from the guest device including one or more additional items from the menu: (see at least paragraphs 0027, 0030 and 0040).
receiving additional  instructions for the one or more additional items from the guest device; adding the one or more additional items to the electronic order ticket; (see at least paragraphs 0027, 0030, 0040 and 0059-the tab manager provides an interface to the mobile device for bi-directionally controlling the open order in real time).
receiving a notification from the guest device that the guest is ready to close out the electronic order ticket: (see at least paragraphs 0027-0030).
transmitting a request for payment authorization to the guest device; (see at least paragraphs 0027-0030 and 0041).
receiving the payment authorization; processing a transaction for payment of the electronic order ticket; closing the electronic order ticket  (see at least paragraphs 0027-0030).
transmitting a notification to the guest device and a point-of-sale (POS) terminal at the retail establishment that the electronic order ticket has been closed (see at least paragraphs 0027 and 0029). 

Litch  does not explicitly discloses opening an electronic order ticket prior arrival, however Musk does:
opening an electronic order ticket upon receipt of a reservation or waitlist communication initiated by a guest device associated with a guest; (see at least paragraphs 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Litch and Musk in order to enhance customer’s experience and increase restaurant efficiency/profitability (Musk paragraph 0003). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Litch teaches several things that can be performed on an open tab that permit the user for example to place additional orders and issue commands on the tab, but does not explicitly discloses permitting the user to specify “coursing instructions”, however, Suthar in at least paragraph 0020 does.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further apply the teachings in Suthar to the combination Litch/Musk in order to increase efficiencies in the operation of restaurants while introducing a novel operational model for the restaurant industry (Suthar paragraph 0012).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Furthermore Licht discloses the following limitations:

Receiving at the off-site server, a credit card number from the guest device (see at least paragraph 0041).

Claim 3
Furthermore Licht discloses the following limitations:

Transmitting, via the off-site server, status data for the electronic order ticket to one or more POS terminals in the retail establishment (see at least paragraphs 0020, 0024 and 0027).

Claim 4
Furthermore Litch discloses the following limitations:

via the off-site server, transmitting an indication of an order status to the guest device (see at least paragraphs 0020, 0024 and 0027-0029).

Claim 5
Furthermore Litch discloses the following limitations:

further comprising:

via the off-site server: transmitting the initial and additional items to one or more fulfillment terminals in the retail establishment in accordance with the initial and the additional instructions; (see at least paragraphs 0027, 0030, 0040 and 0059-the tab manager provides an interface to the mobile device for bi-directionally controlling the open order in real time).
and receiving notifications from the one or more fulfillment terminals indicating finished preparation of the initial and the additional items (see at least paragraph 0027-0029 and 0043).

Litch teaches several things that can be performed on an open tab that permit the user for example to place additional orders and issue commands on the tab, but does not explicitly discloses permitting the user to specify “coursing instructions”, however, Suthar in at least paragraph 0020 does.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Litch and Suthar in order to increase efficiencies in the operation of restaurants while introducing a novel operational model for the restaurant industry (Suthar paragraph 0012).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 6
Furthermore Litch discloses the following limitations:

receiving a service page from the guest device; and transmitting an alert to the POS terminal to attend to the guest (see at least paragraphs 0027-0029).

Claim 7
Furthermore Litch discloses the following limitations:

wherein communications between the off-site server and the guest device includes sending and receiving data through a thin- client web interface (see at least figure 2 paragraphs 0020, 0027, 0033-0034, 0041 and 0053).

Claim 14
Furthermore Litch discloses the following limitations:

wherein communications between the off-site server and the guest device includes comprise sending and receiving data through a proprietary application that is executing on the guest device (see at least figure 2, paragraphs 0024 and 0027).

As per claims 8-13 and 15-20, claims 8-13 and 15-20 recite substantially similar limitations to claims 1-7 and are therefore rejected using the same art and rationale set forth above.    

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Stas Matviyenko discloses  pre-ordering for dine-in reservations.



CONCLUSION


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687